Citation Nr: 1436971	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  07-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for asbestosis since December 13, 2007.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted service connection for asbestosis and assigned an initial 30 percent rating effective June 27, 2005.

This claim was previously before the Board in October 2010, October 2011, December 2012, and November 2013.  In October 2010, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  In October 2011, the Board denied a rating in excess of 30 percent for asbestosis from June 27, 2005, to August 30, 2007, granted a higher 60 percent rating from August 31, 2007, to December 11, 2007, and denied a rating in excess of 30 percent on December 12, 2007.  The Board remanded the issue of what evaluation was warranted for asbestosis effective from December 13, 2007, for additional development in October 2011, December 2012, and November 2013.  The claim has since been returned to the Board for further appellate review.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.


FINDING OF FACT

Since December 13, 2007, the Veteran's respiratory disability has not been productive of Forced Vital Capacity (FVC) of 50- to 64-percent predicted; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40- to 55-percent predicted; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption or worse with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or, the requirement of outpatient oxygen therapy.


CONCLUSION OF LAW

Since December 13, 2007, the criteria for an initial evaluation in excess of 30 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6833 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

This claim arose from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied with respect to this issue. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all identified and relevant post-service treatment records, including records from the Social Security Administration (SSA), private treatment records from Dr. C.W., and VA treatment records dated through July 2013.  

The Veteran was also afforded VA examinations in October 2010, December 2011, and April 2013.  As noted in the Board's October 2011, December 2012, and November 2013 remands, the VA examinations were inadequate, in part, because the results of pulmonary function tests (PFTs) did not include DLCO or maximum exercise capacity values.  In addition, the Board specifically requested that the examination be conducted by a pulmonologist.  Accordingly, the Veteran was reexamined by a pulmonologist in January 2014.  The PFT included DLCO results, but not maximum exercise capacity.   A July 2014 note in VBMS indicates that the Veteran was scheduled for an exercise capacity test in June 2014; however, the Veteran telephoned and reported that he had two very painful lipomas on his back and was waiting for his surgery date.  He indicated that he could not perform the test and that it should not have been requested.  It was noted that the results were unobtainable.  Therefore, the Board finds that the AOJ attempted to secure the necessary testing results and substantially complied with the November 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The VA examiners reviewed the claims file, noted and considered the Veteran's reported symptoms, and examined the Veteran and noted the pertinent findings.  The VA examination reports, together with the post-service treatment records, have been reviewed and found to be collectively adequate, as together they address the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issue on appeal.


II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a threshold matter, the Board notes that the rating criteria for respiratory disabilities were amended during the appeal period, effective October 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006) (presently codified at 38 C.F.R. § 4.96 ).  The Board notes, however, that the change in regulations did not alter the specific criteria listed in the applicable Diagnostic Code 6833.  Rather, the new regulation, in pertinent part, clarifies how the evaluation criteria are applied, including when a PFT is required to evaluate the disability and when to apply pre-bronchodilator values for rating purposes.  Specifically, the post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, the revised regulations specify that post-bronchodilator results are generally required, and if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(4), (5).  Therefore, for the purposes of rating the Veteran's disability in this case, the actual criteria following the amendment remain unchanged, and there is no initial issue to resolve as to whether the version most favorable to the Veteran was applied in the initial adjudication of the claim.  Throughout this decision, where available, both pre- and post-bronchodilator data are included and were considered consistent with the regulations discussed above in reaching the Board's decision.

The Veteran's asbestosis has been assigned a 30 percent rating effective from December 13, 2007, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6833, which in turn is evaluated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula, a 30 percent rating is warranted for such disease with FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted with FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted with FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

In this case, VA treatment records reflect that a January 2008 PFT showed FVC was 2.79L or 62 percent of the predicted value; forced expiratory volume in one second (FEV-1) was 2.43L or 68 percent of the predicted value; FEV-1/FVC was .87 or 108 percent of the predicted value.  The results were consistent with a mild restrictive pattern.  In February 2009, a pulmonary note reflects that the Veteran was being monitored for obstructive sleep apnea.  He denied having shortness of breath, and his lungs were clear to auscultation bilaterally.  PFT was unchanged.  His FVC was 3.37L or 71 percent of the predicted value.  FEV-1 was 2.86L or 72 percent of the predicted value. FEV/FVC was 85 percent of the predicted value.  The restrictive pattern was noted to be consistent with his body habitus.  

A March 2009 Internal Medicine Examination referred by the Division of Disability Determination reflects the Veteran's history of asbestosis and pleural plaques.  PFT results reflect that FVC was 3.01L or 71 percent of the predicted value pre-bronchodilator.  FEV-1 was 2.47L or 73 percent of the predicted value pre-bronchodilator.   Measurements were not taken post-bronchodilator.  The nature and severity of impairment was described as mild restriction.

The report of an October 2010 VA examination reflects that the Veteran's PFTs consistently showed a restrictive pattern and that his condition was stable.  He said he occasionally had a sensation of "hot pokers" stabbing him in the lungs, but that it did not happen very often.  He said someone told him it could be muscle pain.  There was no history of cor pulmonale or pulmonary hypertension.  A PFT showed that FVC was 2.94L or 69 percent of the predicted value; FEV-1 was 2.68L or 74 percent of the predicted value; and FEV-1/FVC was .88 or 110 percent of the predicted value.  The impression was mild restriction.  It was noted that the attending chief pulmonologist attributed the mild pulmonary restrictive condition seen on spirometry to obesity rather than asbestosis, which was clinically unapparent as a limitation due to his overriding impairments of arthritis, degenerative disc disease, and obesity.

The report of a December 2011 VA examination reflects that the Veteran described having atypical chest pain, which had not worsened over the years.  His lungs were clear to auscultation.  A computerized tomography (CT) scan showed that the pulmonary nodules had been stable since 2007.  PFT showed that spirometry was normal.  FVC was 3.31L or 70 percent of the predicted value, and FEV-1 was 2.72L or 77 percent of the predicted value.  FEV-1/FVC was 82 percent.  Diffusion (DLCO) was 80 percent of the predicted value.  Lung volume showed mild restriction; however, the examiner indicated that it might be related to obesity.  

An April 2013 VA examination reflects that the Veteran was diagnosed with restrictive lung disease due to obesity.  It was also noted that he had benign pleural plaques without evidence of asbestosis.  There was no pulmonary hypertension or cor pulmonale or any need for therapy for benign pleural plaques.  PFT showed that FVC was 3.32L or 71 percent of the predicted value; FEV-1 was 2.71L or 77 percent of the predicted value.  FEV-1/FVC was 82 percent and DLCO was 74 percent of the predicted values.  The findings were consistent with mild restrictive pattern and normal diffusion capacity.  The examiner indicated that the Veteran's shortness of breath was due to restriction of obesity and cardiac conditions.  Exercise capacity testing was not performed.  

The report of a January 2014 VA examination reflects the Veteran's history of multiple medical problems, including obstructive sleep apnea, pleural plaques, back problems, obesity, and coronary artery disease.  He reported having dyspnea on exertion.  Breath sounds were heard equally on both sides with no crackles or wheezes.  PFTs reflect that FVC was 3.07L or 66 percent of the predicted value; FEV-1 was 2.52L or 73 percent of the predicted value; FEV-1/FVC was 82 percent of the predicted value.  DLCO was 26.11 or 78 percent of the predicted value.  Spirometry was suggestive of restriction, and the diffusion capacity was within normal limits.  The findings were suggestive of an extra-parenchymal cause for restriction, which was most likely caused by obesity.  It was noted that the Veteran did not want to take albuterol due to the headache it causes him; therefore, pre/post spirometry was not done.  A repeat CT scan did not reveal any changes, and there was no fibrosis.  It was noted that pleural plaques and calcifications were suggestive of exposure to asbestos, but he did not have asbestosis.  The examiner indicated that the Veteran's dyspnea might be secondary to obesity and underlying cardiac problems.  As noted above, a July 2014 note associated with the electronic file in VBMS indicates that the Veteran was scheduled for exercise capacity testing in June 2014, but that he reported he was unable to undergo testing due to medical problems.  Therefore, it was determined that these results were unobtainable.

Since December 13, 2007, the evidence does not reflect that the Veteran's service-connected respiratory disability has resulted in FVC less than 50 percent of the predicted value; DLCO less than 40 percent of the predicted value; cor pulmonale; pulmonary hypertension; or the requirement for outpatient oxygen therapy.  Hence, a rating in excess of 30 percent is not warranted under Diagnostic Code 6833 and the General Rating Formula for Interstitial Lung Disease.  

Because PFTs revealed a pattern of restriction, the Board has also considered the rating criteria under the General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845).  To warrant a rating higher than 30 percent, the evidence must show FEV-1, FEV-1/FVC, or DLCO less than less than 56 percent of the predicted value; maximum exercise capacity 20 ml/kg or less in oxygen consumption; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episodes of respiratory failure; or the requirement of outpatient oxygen therapy.  See 38 C.F.R. § 4.97; General Rating Formula for Restrictive Lung Disease.  Since December 13, 2007, PFTs have not shown FEV-1, FEV-1/FVC, or DLCO less than 56 percent of the predicted value.  As noted above, the evidence does not reflect a history of cor pulmonale, pulmonary hypertension or outpatient oxygen therapy.  The evidence also does not reflect that the Veteran has had right ventricular hypertrophy of episodes of respiratory failure.  For these reasons, a rating in excess of 30 percent is not warranted under the General Rating Formula for Restrictive Lung Disease.  

As noted above, the Veteran is service-connected for pleural plaques and pulmonary nodules consistent with his asbestos exposure during his naval service.  The evidence also indicates that he has a restrictive defect due to obesity, which has also been considered above.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  The Board has considered the applicability of other diagnostic codes pertaining to the respiratory system, but finds no other rating criteria applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 30 percent is appropriate for the Veteran's asbestosis since December 13, 2007; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's respiratory disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints are shortness of breath and chest pain with exertion; however, these symptoms have been largely been attributed to nonservice-connected disabilities, i.e., obesity, cardiac problems, and deconditioning.  Furthermore, his restrictive lung impairment has been consistently described as mild.  In this case, there are higher ratings available under the diagnostic codes for various symptoms of the disability, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected respiratory disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

As a final matter, the Board has also considered the United States Court of Appeals for Veterans Claims (Court's) decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, a February 2009 rating decision granted the Veteran's separately-raised claim for a TDIU, effective January 1, 2009.  The evidence reflects that the Veteran was gainfully employed through December 2008.  He has not alleged that he was unable to secure or follow substantially gainful employment due to his service-connected asbestosis prior to January 1, 2009.  Therefore, a claim of entitlement to TDIU prior to January 1, 2009, is not deemed to be a component of the current appeal.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for asbestosis since December 13, 2007, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


